Name: Council Regulation (EC) No 164/94 of 24 January 1994 amending Regulation (EEC) No 2076/92 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 24/4 Official Journal of the European Communities 29 . 1 . 94 COUNCIL REGULATION (EC) No 164/94 of 24 January 1994 amending Regulation (EEC) No 2076/92 fixing the premiums for leaf tobacco by group of tobacco varieties and die processing quotas allocated by group of varieties and by Member State THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 9 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Regulation (EEC) No 2076/92 (4) fixes the guarantee thresholds by group of varieties and by Member State for the 1994 harvest ; whereas market conditions have changed since then ; whereas this should be taken into account by adjusting the various guarantee thresholds to the foreseeable possibilities of disposal while maintaining unchanged the total quantities allocated to the Member States, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 2076/92, the table 'GUARANTEE THRESHOLDS 1994' is hereby replaced by the table in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS 0 OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No C 313, 19. 11 . 1993, p. 9 . (3) OJ No C 20, 24. 1 . 1994. (4) OJ No L 215, 30. 7. 1992, p. 77. 29. 1 . 94 Official Journal of the European Communities No L 24/5 ANNEX GUARANTEE THRESHOLDS 1994 I Flue cured II Light air cured III Dark air cured rv Fire cured V Sun cured Other Total (tonnes)VI Basmas VII Katerini VIII K. Koulak Italy 48 000 45 500 17 200 8 100 14 000 132 800 Greece 30 700 12 400 15 700 26 100 22 250 19 550 126 700 Spain 29 000 2 470 10 800 30 42 300 Portugal 5 500 1 200 6 700 France 8 300 7 300 12 000 27 600 Germany 3 000 4 500 4 500 12 000 Belgium 200 1 700 1 900 124 500 73 570 46 200 8 130 29 700 26 100 22 250 19 550 350 000